[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   ________________________
                                                             FILED
                              No. 08-13922          U.S. COURT OF APPEALS
                       ________________________       ELEVENTH CIRCUIT
                                                          APRIL 2, 2009
                                                       THOMAS K. KAHN
                 D.   C. Docket No. 05-00050-CV-HL-7        CLERK

FLORISTS’ MUTUAL INSURANCE COMPANY,
QUALITY PRODUCE, LLC,


                                                        Plaintiffs-Appellees,

LEWIS TAYLOR FARMS, INC.,
LTF GREENHOUSE, LLC,

                                                           Plaintiffs-Cross-
                                                      Defendants-Appellees,

                                 versus

DL&B ENTERPRISES, INC.,

                                                     Defendant-Third-Party-
                                                  Cross-Claimant-Appellant.


                       ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                   _________________________

                             (April 2, 2009)
Before TJOFLAT and ANDERSON, Circuit Judges, and WOOD,* District Judge.

PER CURIAM:

       We have held oral argument and carefully considered this case. We agree

with the district court that the case presents a close question as to whether DL&B

bought goods from LTF, or bought services. We do not reach that issue. Rather,

we affirm the judgment of the district court on the basis of the district court’s

alternative holding that the damages were speculative. The control field upon

which DL&B relies simply does not meet the standard required under Georgia law

to prove damages.

       AFFIRMED.




       *
       Honorable Lisa Godbey Wood, United States District Judge for the Southern District of
Georgia, sitting by designation.

                                              2